Per Curiam:
Luis A. Kortright was convicted in the . Municipal Court of Río Piedras of the offense of disturbing the peace. After a trial de novo in the District Court of San Juan, said court sentenced him to pay a fine of $5 and the costs. The defendant appealed.
 The Fiscal contends that the appeal should be dismissed on the ground that appellant failed to make a specific assignment of errors as required by Rule 11 of the Rules of this Court. An examination of appellant’s brief convinces us, however, that the third paragraph thereof contains an .assignment of error sufficiently clear to enable us to know which is the question he actually raises. As this question ■contests the weighing of the evidence by the lower cour,t, we ■shall set it forth briefly.
Benigno Soto, Chief of Detectives, was the only witness Lor The People and testified as follows:
"On May 6, 1948, at approximately 2 o’clock in the afternoon I was on duty at the University of Puerto Rico because *377some students had engaged in a strike; then while I was near the right flank of the entrance to the University, the photographer of El Mundo, Mr. Casenave, came up to me and told me that every time he was about to take a picture of the events developing there, a policeman stooped and prevented him from taking the pictures. Captain Rios was in charge of the uniformed police force and was also somewhere around. I told him to tell the Captain, inasmuch as certain policemen in the campus of the University were under his jurisdiction. He talked to Captain Ríos. Whilé this was going on,... the young man Luis A. Kortright stated . . . ‘those policemen and these detectives are just a bunch of abusers and charlatans.5 55
That the defendant said that “in a loud tone, which we heard”; and that the defendant “was a little excited, somewhat violent.” That then he took Kortright to the District Attorney Aponte who ordered that he be accused of disturbing the peace. In the cross-examination he also testified that the policeman to whom he referred got down on his hands and knees, and that the defendant said that in general and not exclusively addressed to the policeman.
The district attorneys then announced that the testimony of two other witnesses would be of a cumulative nature.
The defense presented as witnesses the photographer Luis de Casenave and the defendant himself, but the court did not believe them.
Even accepting that only the evidence for the prosecution deserved credit, it does not show, in our judgment, that the offense of disturbing the peace was committed. To utter the words attributed to the defendant “in a loud tone, which we heard, a little excited, somewhat violent,” is not sufficient under all the circumstances herein to consider that the offense of disturbing the peace was committed. See People v. Pabón, 15 P.R.R. 198; People v. Ruiz, 29 P.R.R. 68; and People v. Ways, 29 P.R.R. 811.
The judgment appealed from will be reversed and the defendant acquitted.